CONCUBBING OPINION.
Biggs, J.
There was evidence tending to prove that Rowden had full authority to adjust the plaintiff’s claim. The letter written by Gritchell to plaintiff and the subsequent dealings between Rowden and the defendants concerning the settlement, furnish satisfactory evidence of the agency. Rowden first offered the note in suit to plaintiff with the conditional indorsement, but the plaintiff refused to accept it, unless the indorsement was made unconditional. Rowden left plaintiff’s office and went directly to Gritchell’s office, where he had a conversation with Gritchell. After the conference he returned to plaintiff’s office and presented the note with the words “without recourse on us” erased, stating at the" time that he had a hard time to getGütchell to change the indorsement, or words to that, effect. These facts bring the case clearly within the-principle that the declarations of the agent are admissible against his principal. if made during the agency and in regard to a transaction pending at the very time. Corrister v. Railroad, 25 Mo. App. 619. Therefore the court committed no error in admitting the statements-made by Rowden concerning the erasure.
The defendants attempted to avoid liability on. their contract as indorsers, by showing that the note: *123was executed on Sunday and was without consideration. This they could not do, and all evidence bearing on these questions should have been excluded. The contract of an indorser is, first, that the note will be paid according to its purport, provided payment is demanded at maturity; second, that it is in every respect genuine; third, that it is a valid instrument; fourth, that the parties to the note are competent to contract; fifth, and that he had a good title to the note. 1 Daniel, Neg. Instrs., sec. 666a. Hence it is absurd that defendants should be allowed to escape liability by offering testimony in disparagement of their contract of indorsement.
There was no serious dispute about the facts stated in the instruction given at the instance of the plaintiff, therefore it was practically a direction to find the issues for the plaintiff. It will be observed, however, that the instruction ignores the alleged unauthorized act of Rowden in making the erasure. Was this omission prejudicial? I think not. Now, it is not denied that the plaintiff received the note from Rowden under the belief that the erasure complained of was made by Gritchell or by his authority, and that on the faith of it, the plaintiff accepted the note and surrendered the one it held against the defendants. Under these circumstances the defendants are clearly estopped from averring and proving want of authority in Rowden to make the erasure, if he did make it. This is upon the principle that they, by employing him as their agent, gave him character and put him in a position to commit the fraud, and that the plaintiff being an innocent party must not be made to suffer on account of it. Richardson v. Palmer, 36 Mo. App. 88; Borwick v. Bank, L. R. 2 Eq. 259; Shaw v. Mining Co., 13 Q. B. Div. 105; Eilenberger v. Ins. Co., 89 Pa. St. 464; Rhoda *124v. Annis, 75 Me. 17. Therefore it is obvious that the defendants were m nowise prejudiced by the incompleteness of the instruction.